DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Claims 1-10, 12-14, and 16-20, are pending and being examined.

Response to Amendment
The previous rejection of Claims 1-11, 13, and 16-20, under 35 U.S.C. 103 as being unpatentable over EP 2,514,779 A1 to Kusano et al. (hereinafter Kusano) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-5, 8-11, 13, 14, and 16-20, under 35 U.S.C. 103 as being unpatentable over JP 2013-108074 A to Satomura et al. (hereinafter Satomura), and in further view of EP 2,514,779 A1 to Kusano et al. (hereinafter Kusano) are withdrawn in light of the Applicant’s amendments.


Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “1,6-hexanediol” twice in line 4 and 5. This appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites wherein polycarbonate diol has a Mn range of 200-1000. However, at a minimum, wherein R1 is a C2 group of formula (A), and wherein R2 is C2, R3 and R4 is 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-10, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-031346 A to Imazato et al. (hereinafter Imazato).

Regarding claims 1, 4-10, and 12, Imazato teaches a polycarbonate resin copolymer comprising a monomer component having 1-50 mol% of the formula (A) 
    PNG
    media_image1.png
    204
    523
    media_image1.png
    Greyscale
, wherein W is a single bond or 
    PNG
    media_image2.png
    84
    55
    media_image2.png
    Greyscale
, X1-X4 is a hydrogen or C1-C20 alkyl group, X5 is a C2-10 alkylene group, and n and m is 0-5, (para 12-14), which overlaps and meets the claimed formula (B) cited in claims 1, and 8-10.  When the above W is a single bond, this also meets the claimed formula (C) cited in claim 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the 1,6-hexanediol as the other repeating unit formula (B) because Imazato further teaches that the other repeating unit may be derived from diol compounds such as 1,6-hexanediol (para 16-17), which demonstrates that 1,6-hexanediol is a suitable aliphatic diol that can be used as the other repeating unit of the polycarbonate copolymer. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claims 13, 14, and 16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-031346 A to Imazato et al. (hereinafter Imazato) as applied to claim 1 above, and further in view of EP 2,514,779 A1 to Kusano et al. (hereinafter Kusano).

Regarding claims 13, 14, and 16-18, as cited above and incorporated herein, Imazato teaches claim 1. 
Imazato further teaches the polycarbonate resin copolymer is obtained by the method of reacting a carbonic acid diester such as diphenyl carbonate, with a diol component in a 
    PNG
    media_image1.png
    204
    523
    media_image1.png
    Greyscale
, wherein W is a single bond or 
    PNG
    media_image2.png
    84
    55
    media_image2.png
    Greyscale
, R1 and R2 is C1 alkyl group, X1-X4 is a hydrogen or C1-C20 alkyl group, X5 is a C2-10 alkylene group, and n and m is 0-5, (para 12-14). If W is 
    PNG
    media_image2.png
    84
    55
    media_image2.png
    Greyscale
, if X5 is C2 alkylene, X1-X4 is hydrogen and if n is 1 and m is 2, this meets claimed 2-[4-(2-hydroxyethoxy)cyclohexyl]]2-[4-(2-hydroxydiethoxy)cyclohexyl]-propane. Imazato further teaches that the other repeating unit may be derived from diol compounds such as 1,6-hexanediol (para 16-17), which meets the claimed HO-R7-OH as cited in claim 14. 
Imazato does not explicitly teach the dialkyl carbonate.
However, Kusano teaches a polycarbonate diol having repeat unit formula (A) and repeat unit formula (B) in a molar ratio of 99/1 to 1/99, with the polycarbonate diol having a Mn of 500-10,000, (para 20-22), which meets the molar ratio and Mn cited in claims 1-5. The 
    PNG
    media_image3.png
    274
    400
    media_image3.png
    Greyscale
, wherein n is 0 or 1, R1 and R2 are C1-15 carbon atoms and examples such as methyl or ethyl group, and X and Y are divalent groups that have 1-15 carbon atoms (para 27-31), which chain group or a cyclic group (para 37). The above polycarbonate diol is obtained by reacting starting diols (para 46-49), with carbonic diesters such as dialkyl or diaryl carbonates (para 93-96), where examples of dialkyl carbonates include dimethyl carbonate (para 96), with a transesterification catalyst such as tetra-n-butyl titanate (para 88), at a transesterification reaction from 130-170 deg C (para 108-109), while the reaction is continued with a reflux condenser (para 118). The above is in the same field of method of synthesizing polycarbonate diols using similar and compatible. Kusano further teaches that either dialkyl carbonates or diaryl carbonates can be used as carbonic diesters to form polycarbonate diols (para 93-97) which demonstrate that dialkyl carbonates are suitable carbonic acid diester that can be used to form polycarbonate diols.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the dimethyl carbonate of Kusano as the carbonic acid diester of Imazato because Kusano teaches the same field of method of synthesizing polycarbonate diols using similar and compatible, and Kusano further teaches that either dialkyl carbonates or diaryl carbonates can be used as carbonic diesters to form polycarbonate diols 

Regarding claim 19, as cited above and incorporated herein, Imazato and Kusano teaches claim 13. Imazato further teaches that titanium compounds can be used as a catalyst.
Imazato does not explicitly teach the catalyst titanium butoxide.
However, Kusano teaches the polycarbonate diol is obtained with a transesterification catalyst such as titanium alkoxides which include tetra-n-butyl titanate (para 88), i.e. titanium butoxide, which demonstrate that tetra-n-butyl titanate is a suitable titanium compound catalyst that can be used to form polycarbonate diols.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the tetra-n-butyl titanate of Kusano as the titanium catalyst of Imazato because Kusano teaches the same field of method of synthesizing polycarbonate diols using similar and compatible, and Kusano teaches the polycarbonate diol is obtained with a transesterification catalyst such as titanium alkoxides which include tetra-n-butyl titanate (para 88), i.e. titanium butoxide, which demonstrate that tetra-n-butyl titanate is a suitable titanium compound catalyst that can be used to form polycarbonate diols. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claims 1-10, 12-14, and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,514,779 A1 to Kusano et al. (hereinafter Kusano) and further in view of JP 2017-031346 A to Imazato et al. (hereinafter Imazato).

Regarding claims 1-10, 12, 13, and 16-20, Kusano teaches a polycarbonate diol having repeat unit formula (A) and repeat unit formula (B) in a molar ratio of 99/1 to 1/99, with the polycarbonate diol having a Mn of 500-10,000, (para 20-22), which meets the molar ratio and Mn cited in claims 1-5. The above formulas (A) and (B) are 
    PNG
    media_image3.png
    274
    400
    media_image3.png
    Greyscale
, wherein n is 0 or 1, R1 and R2 are C1-15 carbon atoms and examples such as methyl or ethyl group, and X and Y are divalent groups that have 1-15 carbon atoms (para 27-31), which chain group or a cyclic group (para 37). When the above n=0, R1 is a methyl group, and R2 is an ethyl group for formula (A), this meets the claimed formula (A) wherein R1 is a branched C6 alkylene group, i.e. t-hexylidene, which meets the claimed formula (A) with t-hexylidene cited in claims 1, 6, 7 and the first monomer cited in claim 13. Kusano further teaches examples of starting diols that give formula (B) include 4,4’-isopropylidene-bis(2,2’hydroxyethoxycyclohexane), (para 49). 

Kusano also teaches the obtained polycarbonate diol is reacted with a polyisocyanate to form a polyurethane, (para 137-138), which meets claim 20. As cited in para 42-43.
Kusano does not explicitly teach formula (B) wherein m and n are either 1 or 2, and wherein m+n=3 as well as the formula (C) wherein S is 0 and the claimed structure 
    PNG
    media_image4.png
    153
    241
    media_image4.png
    Greyscale
.
However, Imazato teaches a polycarbonate resin copolymer comprising a monomer component having 1-50 mol% of the formula (A) 
    PNG
    media_image1.png
    204
    523
    media_image1.png
    Greyscale
, wherein W is a single bond or 
    PNG
    media_image2.png
    84
    55
    media_image2.png
    Greyscale
, R1 and R2 is C1 alkyl group, X1-X4 is a hydrogen or C1-C20 alkyl group, X5 is a C2-10 alkylene group, and n and m is 0-5, (para 12-14), wherein an example of the above can be 2,2-bis(4-(2-hydroxyethoxy)cyclohexyl)propanoic (para 15), which is similar and compatible with the 4,4’-isopropylidene-bis(2,2’hydroxyethoxycyclohexane and used in the same field of use of polycarbonate diols as cited above in Kusano. If W is 
    PNG
    media_image2.png
    84
    55
    media_image2.png
    Greyscale
, if X5 is C2 alkylene, X1-X4 is hydrogen and if n is 1 and m is 2, this meets claimed 2-[4-(2-hydroxyethoxy)cyclohexyl]]2-[4-(2-hydroxydiethoxy)cyclohexyl]-propane as cited in claim 13 and wherein n+m=3. Furthermore, when the above W is a single bond, this meets the claimed formula (C) cited in claim 12. Imazato further teaches the above monomer formula (A) can be used in combination with other diol compounds such as 1,6-hexanediol (para 16-17), which demonstrates compatibility as a monomer component for the polycarbonate diols cited above in Kusano. Imazato further teaches the addition of the above formula (A) in the polycarbonate copolymer will give excellent low water absorption, high weather resistance, good impact resistance and good pencil hardness.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the formula (A) of Imazato in combination of or for the formula (B) of Kusano because Imazato teaches the same field of use of polycarbonate diols using similar and compatible diols cited above in Kusano and Imazato further teaches the 

Regarding claim 14, the combination of Kusano and Imazato teaches claim 13. Kusano further teaches the starting materials can include two or more diols used in combination such as 1,6-hexanediol (para 49), which meets the listed diols cited in claim 14.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
On page 6-10, and 12-14, the Applicant argues that Kusano does not teach or suggest the claimed repeat unit formula (B) where m+n=3 and wherein n and m are 1 or 2 and also does not teach the second monomer of claim 13. This is not persuasive because, as cited above, Imazato teaches the claimed formula (B) of claim 1 and the second monomer of claim 13.
On page 11-12, the Applicant argues unexpected results of better properties by pointing to their examples. This is not persuasive because the Applicant has not shown an adequate comparison to the closest prior art. In this case, the prior art teaches of Imazato teaches a formula that encompasses formula (B) where m and n is 0-5, which overlaps and meets the claimed range of m+n=3, and m and n are 1 or 2. The Applicant’s data does not seem to show the m+n=3 formula (B) is better than when m+n=2, or that they’re better than polycarbonate diols made with another starting diol. Furthermore, the Applicant’s data does not commensurate in scope to the claims. The claims are only directed to a polycarbonate diol, polyurethane using the polycarbonate diols. Thus, for the above reasons, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/Examiner, Art Unit 1766